DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 08/09/21.  Claims 1-7, 9, 10 and 12-20 were presented for consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Ashok Mannava, Attorney (Registration No. 45301)  on 12/10/21 .
Please amend the claims as follows:


Claim 1:  (Currently amended) An Internet of Things (IoT) publisher computer to publish IoT data   according to a an Open Platform Communications (OPC) Unified Architecture (UA) specified publisher-subscriber (pub-sub) model, the IoT publisher computer comprising:
at least one processor;
at least one non-transitory computer readable medium to store machine readable instructions executable by the at least one processor to:
receive a selection of a publish node, which represents a publish sub-process, from a plurality of nodes in an address space of an OPC UA server of the IoT publisher computer,

wherein the received selection of the publish node includes a node identifier of a remote node in an address space of a remote OPC UA server of an IoT device, 
	wherein the remote node represents data from the IoT device to be received according to a client-server communication model that is different than the OPC-UA pub-sub model;
in response to receiving the selection of the publish node, send a message, including the node ID of the remote node, from the OPC UA server of the IoT publisher computer to an OPC UA client of the IoT publisher computer to execute [[a]]the publish sub-process based on the selection;

determines whether a session and subscription already exist between the OPC UA client of the IoT publisher computer and the remote OPC UA server for receiving the data represented by the remote node at the OPC UA client of the IoT publisher computer;
if the session and/or the subscription do not exist, creates the session and/or the subscription[[,]]; and
receives the data represented by the remote node from the remote OPC UA server based on the node ID;
send the data represented by the remote node that is received  at the OPC UA client of the IoT publisher computer to an encoder of the IoT publisher computer; 
convert, by the encoder, the data received from the OPC UA client of the  IoT publisher computer to a format of the pub-sub model, and 
transmit the data in the converted format in a connectionless protocol of the pub-sub model to a remote computer.

Claim 10:  (Currently amended) An IoT gateway computer to transmit data from IoT devices to a cloud infrastructure, the IoT gateway computer comprising:
an OPC UA server comprising machine readable instructions stored on a non­ transitory computer readable medium and executable by at least one processor to:

receive, from a remote OPC UA client, a selection of a node of the plurality of nodes representing the publish sub-process, 
wherein the received selection includes a node identifier of a remote node in an address space of a remote OPC UA server connected to an IoT device;
wherein the remote node represents data from the IoT device to be received according to a client-server communication model that is different than a pub-sub communication model for OPC UA;
an OPC UA client comprising machine readable instructions stored on the non­transitory computer readable medium and executable by the at least one processor to:
receive a message, including the node identifier, from the OPC UA server to execute the publish sub-process; 
and execute the publish sub-process, wherein to execute the publish sub-process, the OPC UA client:
determines whether a session and subscription already exist between the OPC UA client and the remote OPC UA server for receiving the data represented by the remote node at the OPC UA client;
if the session and/or the subscription do not exist, creates the session and/or the subscription[[,]]; 
collects the data represented by the remote node from the remote OPC UA Server based on the node identifier;
a publisher comprising machine readable instructions stored on the non-transitory  computer readable medium and executable by the at least one processor to:
receive, from the OPC UA client, the data represented by the remote node  of the remote OPC UA server, 
encode the data for transmission according to an encoding format and  transport protocol for the pub-sub communication model for OPC UA; and
transmit the data in the converted format in a connectionless protocol of the pub-sub model to the remote OPC UA client.

Claim 17:  (Currently amended) A method comprising: 
receiving a selection of one of a plurality of nodes in an address space of an OPC UA server of a publisher computer, wherein the plurality of nodes each represent a different sub-process of a plurality of sub-processes comprising:
	a publish sub-process to receive, at an OPC UA client of the publisher computer, data represented by a node of a first remote server, wherein the data is associated with an IoT device connected to the remote server;
	an un-publish sub-process to stop receiving, at the OPC UA client, data represented by a node of the remote server; and

responsive to the received selection including the node of the OPC UA server representing the publish sub-process, and a node identifier of the node of the first remote server, 
	sending a message, including the node identifier, from the OPC UA server of the publisher computer to the OPC UA client of the publisher computer to execute the publish sub-process to receive the data represented by the node of the first remote server wherein executing the publish sub-process comprises:
determining whether a session and subscription already exist between the OPC UA client and the first remote OPC UA server for receiving the data represented by the node of the first remote server at the OPC UA client of the publisher computer;
if the session and/or the subscription do not exist, creating the session and/or the subscription; and
receiving, at the OPC UA client of the publisher computer, the data represented by the node of the first remote server, based on the node identifier, according to a client-server communication model; 
encoding the data represented by the node of the first remote server received at the OPC UA client to an encoding format and transport protocol for a pub-sub communication model for transmission to a remote computer; wherein the client-server communication model and the pub-sub communication model comprise different communication models specified in an OPC UA standard; and   
transmitting the data in the converted format in a connectionless protocol of the pub-sub model to the remote computer.

Claim 20 (cancelled) 






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-7, 9, 10  and 12-19 are allowed.  The prior art of record does not teach:
An Internet of Things (IoT) publisher computer (Claim 1) / an IOT gateway computer (Claim 10) / a method (Claim 17)  for publishing IoT data   according to an OPC UA pub-sub model including:
receiving, by an OPC UA server of the publisher computer, a selection of one of a plurality of nodes in an address space of the OPC UA server, each of the nodes representing a corresponding sub-process including:
a publish sub-process to receive, at an OPC UA client of the publisher computer, data represented by a node of a remote server, wherein the data is associated with an IoT device connected to the remote server;
an un-publish sub-process to stop receiving, at the OPC UA client, data represented by a node of a second remote server; and
a publish list sub-process to provide a list of nodes being retrieved by the OPC UA client from the remote servers;

sending a message, including the node identifier, from the OPC UA server of the publisher computer to the OPC UA client of the publisher computer to execute the publish sub-process in order to receive the data represented by the node of the remote server wherein executing the publish sub-process by the OPC UA client includes:
determining whether a session and subscription already exist between the OPC UA client and the remote OPC UA server for receiving the data represented by the node of the remote server and creating the session and/or the subscription if the session and/or the subscription do not exist; 
receiving at the OPC UA client of the publisher computer, based on the node identifier, the data represented by the node of the remote server, according to a client-server communication model, wherein the client-server communication model and the pub-sub communication model are different communication models specified in an OPC UA standard;
encoding the data represented by the node of the remote server received at the OPC UA client to an encoding format and a transport protocol for transmission to a remote computer according to the pub-sub model; and transmitting the data in the converted format in a connectionless protocol of the pub-sub model to the remote computer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday -Friday 12pm – 5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ROBERT A SHAW/           Examiner, Art Unit 2455

/DAVID R LAZARO/           Primary Examiner, Art Unit 2455